DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 11/09/2021. Claims 2, 9, and 14 have been canceled. Claims 1, 3-8, 10-13, and 15-17 are allowed.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Elijah Vaughan. The examiner of record is now Examiner Madison Hughes.
Response to Amendment/Arguments
The amendment filed 11/09/2021 has been entered. The examiner agrees that applicant’s amendments to the claims have overcome the double patenting rejection, the 35 U.S.C. 112(b) rejections, and the 35 U.S.C. 103 rejections set forth in the non-final Office action mailed 09/16/2021. Accordingly, these rejections have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Masahito Yokoyama on 12/09/2021.
The application has been amended as follows: 
Regarding claim 1:
The phrase “the own vehicle being a vehicle travelling in the intersecting lane” in lines 5-6 of claim 1 is deleted.
Regarding claim 8:
The phrase “the own vehicle being a vehicle travelling in the intersecting lane” in line 5 of claim 8 is deleted.
Regarding claim 13:

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Kawamata (US 2016/0280266 A1) in view of Furukawa (JP 2018-173728 A), and further in view of Salter et al. (US 2019/0066510 A1), hereinafter Salter.
Regarding claim 1:
	Kawamata discloses the following limitations:
“A vehicle control device comprising: an object information acquisition sensor configured to acquire information relating to an object approaching an own vehicle while advancing in an intersecting lane, the intersecting lane being a lane that intersects an own vehicle lane at an intersection at a time the own vehicle approaches the intersection.” (See at least Kawamata ¶ 50 and FIG. 5.)
“and a controller configured to automatically brake the own vehicle to avoid a collision between the own vehicle and the object under a condition that the own vehicle enters the intersecting lane, wherein the controller is configured to set, between the own vehicle and the object, a virtual area that moves with the object and that extends in an advancing direction of the object.” (See at least Kawamata ¶ 50.)
“setting a margin length based on a kind of the object.” (See at least Kawamata ¶ 42 and 50.)
“and automatically brake the own vehicle to prevent the own vehicle from contacting with the virtual area.” (See at least Kawamata ¶ 51.)
Kawamata does not specifically teach to set the virtual area “by setting a base length based on a time required for the own vehicle to finish passing through the intersecting lane where (See at least Furukawa ¶¶ 28-31 and FIGS. 2a-2d reproduced below: “The setting unit 64 derives the first area 230 having a predetermined width from the junction 220 in FIG. 2A to the point where the first distance 226 has been returned along the vehicle traveling route 210. Here, the first distance 226 is derived by the product of the speed or the legal speed of the vehicle 100 and the predetermined time. Further, the setting unit 64 derives the second area 232 having a predetermined width from the merging point 220 to the point where the second distance 228 has been returned along the merged vehicle traveling route 212.”)

    PNG
    media_image1.png
    741
    531
    media_image1.png
    Greyscale

In addition to being taught by Kawamata, “setting a margin length based on a kind of the object” is also taught by Salter. (See at least Salter ¶ 74: “the vehicle-object distance threshold may be determined based on one or more factors such as the type of object (second vehicle, cyclist, pedestrian, person on rollerblades, etc.).”)
Regarding claims 8 and 13:
Claims 8 and 13 are directed to a vehicle control method and a non-transitory computer readable storage encompassed in scope by claim 1. Therefore the combination of Kawamata, Furukawa, and Salter teaches the limitations of claims 8 and 13 which correspond to the limitations of claim 1 that are taught by the combination of prior art.
None of the references in the prior art of record taken together or in combination discloses “setting a length of the virtual area corresponding to the kind of the object, based on a length obtained by adding the margin length to the base length” as recited in claims 1, 8, and 13.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662